EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Gerald Vento, certify pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that: This Annual Report on Form 10-K/A of magicJack VocalTec Ltd. for the fiscal year ended December 31, 2012, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the such Annual Report on Form 10-K/A fairly presents, in all material respects, the financial condition and results of operations of magicJack VocalTec Ltd. /s/ Gerald Vento Gerald Vento President and Chief Executive Officer Dated: April 30, 2013 I, Peter Russo, certify pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that: This Annual Report on Form 10-K/A of magicJack VocalTec Ltd. for the fiscal year ended December 31, 2012, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the such Annual Report on Form 10-K/A fairly presents, in all material respects, the financial condition and results of operations of magicJack VocalTec Ltd. /s/ Peter Russo Peter Russo Chief Financial Officer and Treasurer Dated: April 30, 2013
